      Case 1:21-mc-00003 Document 1 Filed 02/18/21 Page 1 of 6 PageID# 1




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


  UNITED STATES,
                         Petitioner,                     No. 1:21-mc-3
           v.

  CVS HEALTH CORPORATION,
                 Respondent.


                           PETITION OF THE UNITED STATES
                       TO ENFORCE ADMINISTRATIVE SUBPOENA

       Pursuant to Title 21, United States Code Section 876(c), the United States petitions this

Court for an order to show cause to enforce a subpoena duces tecum (the “Subpoena”) issued by

the Drug Enforcement Administration (“DEA”) to Respondent CVS Health Corporation

(“CVS”).

       The Subpoena seeks documents and records relevant to an ongoing investigation by the

DEA and Department of Justice (the “government”) to determine whether CVS and/or related

individuals or entities may have engaged, or are engaging, in conduct related to the dispensing of

opioids and other controlled substances at retail pharmacies that violates the Controlled

Substances Act (“CSA”), U.S.C. Title 21, Chapter 13.

       The Subpoena was served on CVS on January 7, 2020. CVS has not fully complied with

the Subpoena, has refused without reasonable basis to produce certain categories of responsive

records, and has refused to indicate whether or when it will produce others. CVS’s slow and

selective production of only a small number of responsive documents has hampered the

investigation. Accordingly, the Court should order CVS to fully comply with the Subpoena.




                                                1
          Case 1:21-mc-00003 Document 1 Filed 02/18/21 Page 2 of 6 PageID# 2




          In support of the Petition, the following Petition Exhibits (“Pet. Exs.”) are attached:1


         Exhibit 1: Declaration of Joseph Kellenberger

         Exhibit 2: Declaration of C.B. Buente

         Exhibit 3: January 7, 2020, DEA Subpoena to CVS Health Corporation, Attachments A

          and 1 thereto, and accompanying Specifications for Production of Electronically Stored

          Information and Digitized (“Scanned”) Images2

         Exhibit 4: February 7, 2020, CVS letter with objections to Subpoena

                                    JURISDICTION AND VENUE

      1. This Court has jurisdiction under Title 28, United States Code Sections 1331 and 1345

          and under Title 21, United States Code Section 876(c), which provides that the Attorney

          General may “invoke the aid of any court of the United States” to compel compliance

          with a DEA subpoena issued pursuant to Title 21, United States Code Section 876(a).

      2. Venue is proper in this district under Title 21, United States Code Section 876(c). The

          Subpoena requests return of records to the U.S. Attorney’s Office at 2100 Jamieson Ave.,

          Alexandria, Virginia, and the investigation is being conducted in this district.

                                            THE PARTIES

      3. The DEA is a bureau of the United States Department of Justice. See 28 C.F.R. § 0.1.

          The Attorney General has delegated to DEA his statutory authority under the CSA to

          regulate the manufacture and distribution of controlled substances and to investigate




1
    The government is also filing a Memorandum of Law in support of the Petition.

2
 Attachments 2 and 3 to the Subpoena contain lists of specific prescribers and patients relevant
to particular requests in the Subpoena and are omitted from the Exhibit for privacy reasons. The
government will provide Attachments 2 and 3 to the Subpoena under seal at the Court’s request.
                                                    2
  Case 1:21-mc-00003 Document 1 Filed 02/18/21 Page 3 of 6 PageID# 3




   potential violations of the CSA. See 21 U.S.C § 871(a); 28 C.F.R. § 0.100(b). Title 21,

   United States Code Section 876(a) authorizes the Attorney General to issue subpoenas for

   the production of “any records . . . which the Attorney General finds relevant or material

   to” an investigation related to the Attorney General’s regulatory and enforcement

   authority with respect to controlled substances.

4. Respondent CVS Health Corporation is a publicly-traded Delaware corporation with its

   principal executive offices located in Woonsocket, Rhode Island. CVS is the parent

   corporation of entities that operate retail pharmacies within the Eastern District of

   Virginia and throughout the United States that are registered with the DEA to dispense

   controlled substances pursuant to 21 U.S.C. § 822 and 21 C.F.R. § 1301.11.


                 THE SUBPOENA AND CVS’S NONCOMPLIANCE

5. The DEA is investigating CVS’s compliance with the CSA and its regulations relating to

   the dispensing of controlled substances at retail pharmacies. Pursuant to that

   investigation, DEA Diversion Program Manager Justin Wood issued the Subpoena on

   January 7, 2020. See Pet. Ex. 3.

6. That same day, the Subpoena was served via email on CVS’s counsel, who agreed on

   CVS’s behalf to accept service of the Subpoena via email. See Pet. Ex. 1 at ¶ 6.

7. The Subpoena sought production on or before February 6, 2020, of certain categories of

   documents and data that the government expected could be identified and produced

   without comprehensive searches of custodial electronic files or privilege reviews (the

   “First Set of Requests”). See Pet. Exs. 2 at ¶ 5, 3.

8. The Subpoena also sought production on or before April 6, 2020, of additional categories

   of documents that the government expected to require electronic searches and, to the


                                             3
  Case 1:21-mc-00003 Document 1 Filed 02/18/21 Page 4 of 6 PageID# 4




   extent CVS intended to withhold privileged documents, privilege reviews (the “Second

   Set of Requests”). See Pet. Exs. 2 at ¶ 5, 3. Both sets of requests sought documents

   relevant and material to the DEA’s investigation. See Pet. Exs. 1 at ¶ 9, 3. While CVS

   served general objections on February 7, 2020, it largely did not specifically object to

   individual requests. See Pet. Ex. 4.

9. In the year since the Subpoena was served, CVS and the government have met and

   conferred numerous times and exchanged detailed correspondence regarding CVS’s

   compliance with the Subpoena. While CVS has made rolling productions of certain

   responsive documents—the vast majority of which were copies of productions CVS had

   already made in the opiate prescription multidistrict litigation (MDL No. 2804 (N.D.

   Ohio)) and other government investigations relating to CVS’s controlled substances

   dispensing conduct—CVS has not, to date, produced substantial portions of the records

   demanded in the Subpoena.

10. With respect to the First Set of Requests, the government has regularly requested updates

   regarding the status of CVS’s production, including on March 12, July 16, and October

   30, 2020. The government has also requested that CVS complete production of

   documents responsive to certain requests by specific dates. CVS has not completed

   production of documents responsive to the First Set of Requests and has declined to

   comply with requested production dates. To the extent CVS intends to produce further

   documents responsive to the First Set of Requests, CVS has yet to provide a date certain

   by which it anticipates completing production of such documents.




                                            4
  Case 1:21-mc-00003 Document 1 Filed 02/18/21 Page 5 of 6 PageID# 5




11. With respect to the First Set of Requests, CVS has not complied fully with the requests,

   has not provided a date certain for completion of production, and has not represented that

   it will produce all responsive documents.

12. CVS has refused to comply fully with any of the requests in the Second Set of Requests.

13. CVS, however, has presented no more than a generalized objection of burden. CVS has

   both failed to raise or show the basis for its unspecific objection or to provide “reasonable

   conditions” to “ameliorate the subpoena’s breadth.” See In re Subpoena Duces Tecum,

   228 F.3d 341, 349 (4th Cir. 2000).

14. CVS has failed to (i) comply with specific government production requests that are

   objectively reasonable, (ii) provide information to the government that is necessary to

   evaluate its burden and breadth claims, and (iii) seek reasonable conditions to ameliorate

   any claimed burden and breadth.

15. CVS’s failure to comply timely with the Subpoena impedes the DEA and Department of

   Justice’s ongoing investigation. See Pet. Ex. 1 at ¶ 8.

16. No previous application for the relief sought herein has been made.




                                             5
      Case 1:21-mc-00003 Document 1 Filed 02/18/21 Page 6 of 6 PageID# 6




                                      Prayer for Relief

      WHEREFORE, the government prays for:

          a. Entry of the accompanying Order to Show Cause.

          b. Such other relief as the Court deems just and proper.

Dated: February 18, 2021
                                                    Respectfully submitted,

 SARAH E. HARRINGTON                                 RAJ PAREKH
 Deputy Assistant Attorney General                   Acting United States Attorney
 Civil Division

 GUSTAV W. EYLER
 Director                             By:                   /s/
 Consumer Protection Branch                          Clare P. Wuerker
                                                     Assistant United States Attorney
 C.B. BUENTE                                         United States Attorney’s Office
 BEN CORNFELD                                        Counsel for the United States
 Trial Attorneys                                     101 West Main Street, Suite 8000
 Consumer Protection Branch                          Norfolk, VA 23510
 U.S. Department of Justice                          Telephone - 757-441-6331
 Civil Division                                      Facsimile - 757-441-6689
 450 5th Street, N.W.                                E-Mail - Clare.Wuerker@usdoj.gov
 Washington, D.C. 20530
 Tel: 202-616-2375 (Buente)
 202-598-7276 (Cornfeld)
 Fax: 202-514-8742
 Christopher.Buente@usdoj.gov
 Benjamin.A.Cornfeld2@usdoj.gov




                                              6
